Citation Nr: 1444172	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  13-16 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 2003 to April 2007, which included tours of duty in Iraq from October 2003 to September 2004 and from January 2006 to February 2007.  The Veteran is a recipient of the Combat Action Badge, among other military citations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has reviewed all the evidence in the Veteran's file on VBMS as well as the "Virtual VA" system, to ensure a complete review of the evidence in this case.

In September 2013, the Board remanded the issue of service connection for tinnitus to obtain updated VA treatment records, a supplemental VA medical opinion clarifying the nature and etiology of tinnitus, and subsequent readjudication of the appeal.  The case now returns to the Board after satisfactory completion of the ordered development; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 
22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during service.

2.  The Veteran was exposed to loud noise (i.e., acoustic trauma) during service.

3.  There is clear and convincing evidence that the Veteran did not exhibit symptoms of tinnitus during service.

4.  The Veteran's current tinnitus was manifested several years after service separation and is not causally or etiologically related to service.




CONCLUSION OF LAW

Tinnitus was not incurred in active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
	
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the October 2011 notice letter sent prior to the initial denial of the service connection claim for tinnitus, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determined the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim.

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's complete service treatment records are of record.  Post-service treatment records adequately identified as relevant to the claims have been obtained, or otherwise submitted, and are associated with the record.  Therefore, the Board concludes VA's duty to assist in obtaining records has been satisfied.  38 C.F.R. § 3.159(c).   
 
Also, the Veteran underwent VA medical examination in connection with the appeal in December 2011.  The VA audiologist performed a thorough audiology examination of the Veteran.  The VA audiologist opined that it was less likely than not that the Veteran's tinnitus was due to an event in military service, because the Veteran denied tinnitus in a post-deployment health assessment in June 2004.  In September 2013, the Board remanded the appeal, in part, because the December 2011 VA examiner did not address the Veteran's statements that his tinnitus possibly began in 2005 which is after the July 2004 health assessment but still within the period of active service.  Additionally, the Board noted that the VA examiner in December 2011 did not address the Veteran's reports of in-service exposure to loud noises, his period of combat service, or his MOS as a construction equipment operator.  Finally, the Board noted that the December 2011 opinion was also inadequate to the extent that the examiner relied on the absence of tinnitus in the service treatment records as the only factor to support the opinion. See Dalton v. Nicholson, 21 Vet App 23 (2007) (finding an examination inadequate where the examiner did not comment on a veteran's lay statements but instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  

Pursuant to the Board's remand directive, a November 2013 VA medical opinion was obtained from a reviewing VA audiologist.  The November 2013 VA medical opinion was based on a review of the claims file, including statements made by the Veteran.  The November 2013 reviewing VA audiologist addressed the Veteran's statements that his tinnitus possibly began in 2005, the Veteran's reports of in service exposure to loud noises, his period of combat service, and his MOS as a construction equipment operator.  As discussed further below, the November 2013 reviewing VA audiologist has specialized medical expertise and training, and provided a sound rationale for the medical opinion that it was less likely than not that the Veteran's tinnitus was due to an event during active military service.  For these reasons, the Board finds that the November 2013 supplemental VA medical opinion is adequate, and no further medical examination or medical opinion is needed.   

In the September 2013 Informal Hearing Presentation, the representative argued that VA erroneously relied on the December 2011 VA medical examination and the absence of medical diagnosis in service to deny the Veteran's claim for tinnitus; however, as explained below, the Veteran's claim is denied because there is clear and convincing lay and medical evidence that the Veteran did not exhibit symptoms of tinnitus during service, the Veteran's current tinnitus was manifested several years after service separation, and tinnitus is not causally or etiologically related to service.  This factual finding that tinnitus did not have its onset during service is not based solely on an absence of diagnosis or treatment during service.  

The representative also argued that the medical opinion was inadequate because the VA medical examiner relied solely on the Veteran's June 2004 post-deployment health assessment denying having ringing in the ears to give a negative opinion.  The representative asserted that the VA medical examiner also did not provide any rationale for the medical opinion, and did not consider the Veteran's lay statements of having had tinnitus during service.  The representative asked the Board to remand the appeal to the AOJ for re-examination for tinnitus by a different examiner than the one who provided the previous examination.  

The Board finds that the November 2013 VA supplemental medical opinion is adequate and addresses the above concerns.  While the representative argued that the December 2011 VA medical examination was inadequate, asserting that the examiner improperly relied on the June 2004 post-deployment health assessment, the November 2013 VA supplemental medical opinion relied on all evidence of record, including the Veteran's lay statements, the March 2007 service separation examination, post-service treatment records, and medical literature regarding the likelihood of tinnitus and hearing loss being related to noise exposure.  The November 2013 supplemental medical opinion provided a sound rationale for the medical opinion.  While the Veteran was not provided with a re-examination, the Veteran's request for a different VA audiologist was granted and the new VA audiologist provided the supplemental medical opinion.  The Board finds that another VA examination is not necessary because the diagnosis of tinnitus is not in dispute.  The etiology of the Veteran's tinnitus is the only question in dispute, and the supplemental medical opinion is adequate to address this question. 

Given the foregoing, the Board finds that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed in this appeal.  No further notice or development is required; therefore, the Board will proceed with review.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran's tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99; Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  Pursuant to 38 U.S.C.A. 
§ 1154(b), with respect to combat veterans, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also 38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to service.  See Libertine v. Brown, 9 Vet. App. 521, 522- 23 (1996). 38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layperson is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009) (recognizing that, under 38 U.S.C.A. 
§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); 
38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).

Service Connection for Tinnitus Analysis

The Veteran contends that his tinnitus was caused by acoustic trauma he experienced as a construction engineer during service, specifically exposure to noise from explosives.  The Veteran now contends that he had tinnitus symptoms during and since service.

The Board finds that the Veteran engaged in combat with the enemy during service.  Service personnel and treatment records show that the Veteran served in Iraq in support of Operation Iraqi Freedom from October 2003 to September 2004 and from January 2006 to February 2007, was awarded a Combat Action Badge, and has combat service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Board finds that the Veteran had combat service; therefore, the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) and 38 C.F.R. 3.304(f)(2) is applicable.  

The Board finds that the Veteran was exposed to loud noise (i.e., acoustic trauma) in service.  The DD Form 214 shows that the Veteran served as a Construction Equipment Operator in service.  The Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that individuals with a duty MOS of Construction Equipment Operator had a high probability of exposure to hazardous noise in service.  Additionally, the Veteran has stated that he was not provided hearing protection and he also reported exposure to noise from explosives.  On the July 2004 service Post-Deployment Health Assessment, the Veteran reported that he was often exposed to loud noises during deployment.  The Board finds that the Veteran's competent lay account of having been exposed to military noise is consistent with the circumstances, conditions, and hardships of his combat service and is, therefore, credible.  38 U.S.C.A. § 1154(b).

The Board finds that the Veteran has a current disability of tinnitus.  The Veteran has consistently reported that he currently experiences tinnitus symptoms, and tinnitus is a condition capable of lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002) ("ringing in the ears is capable of lay observation").  The Veteran's report of current tinnitus is deemed credible.

After a review of the evidence, lay and medical, the Board finds that there is clear and convincing evidence that tinnitus symptoms did not have their onset during service.  Service treatment records are absent of any complaint for tinnitus, and the Veteran's ears and drums were clinically evaluated as normal at the March 2007 service separation examination.  Also, on the June 2004 Post-Deployment Health Assessment, the Veteran checked "No" when asked if he currently, or at any time during the deployment, had the symptom of "ringing of the ears."  On the March 2007 service Report of Medical History completed approximately three years later, the Veteran checked "No" when asked if he then had or had ever had ear trouble or hearing loss.  The Board notes that, in contrast to not reporting any history or complaints of tinnitus symptoms, the Veteran did check "Yes" for several other conditions listed on the Report of Medical History, including for "recurrent back pain or any back problem," "nervous trouble of any sort (anxiety or panic attacks)," and "depression or excessive worry."  On the March 2007 service Report of Medical Assessment, the Veteran stated that his overall health was the same as when last medically assessed, denied having suffered from any injury or illness while on active duty for which he did not seek medical care, and had no questions or concerns about his health.      

On the September 2011 Statement in Support of Claim, the Veteran asserted that tinnitus symptoms began in service; however, the assertions relating the onset of tinnitus symptoms to service are inconsistent with, and outweighed by, the lay and medical evidence, including the Veteran's own lay histories, that is more contemporaneous to service.

The Veteran has also provided inconsistent statements during the course of the appeal regarding the onset of tinnitus.  As stated above, on the September 2011 Statement in Support of Claim, the Veteran asserted that tinnitus symptoms began in service; however, at the December 2011 VA examination, the Veteran reported that the onset of tinnitus was unknown and only estimated that symptoms began in 2004 or 2005.  

Through the representative in the February 2012 Notice of Disagreement, the Veteran contends that there is no reason to doubt the credibility of his report of having ringing in the ears since service.  The Board finds that tinnitus is a condition that would have ordinarily been recorded during service; therefore, the complete service treatment records, which were generated contemporaneous to service and are likely to accurately reflect the Veteran's physical condition, are of significant probative value and weigh against the credibility of the Veteran's later lay account of tinnitus symptoms during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded).  

In weighing the conflicting statements provided by the Veteran at various times, the point in time in which the statement was made is important because a recounting of an event which is closer to the time that event occurred is less likely to be diluted by the shortcomings of human memory.  See, e.g., September 2011 TBI consultation report (noting the Veteran's report of "very severe" forgetfulness and inability to remember things).  Thus, the contemporaneous nature of the statements of medical history throughout active service is significant.  The service treatment records which show no complaint for tinnitus are more credible and outweigh the more recent statements reporting the onset of tinnitus estimated to have started during service, which were only made years after service separation and show some inconsistency and uncertainty regarding the onset of tinnitus.

In light of the lay and medical evidence more contemporaneous to service showing no tinnitus symptoms during service, including at service separation, the conflicting statements by the Veteran regarding the onset of tinnitus since filing the 2011 claim, and evidence showing that the Veteran currently has significant memory problems, the Board does not find the Veteran's more recent account of tinnitus symptoms during service and since service to be credible evidence; therefore, it is of no probative value.  Furthermore, the service treatment records showing no complaint of hearing problems during service, including tinnitus symptoms, and conflicting statements regarding the onset of hearing problems are clear and convincing evidence against finding that tinnitus symptoms began during service.    

The Board further finds that the weight of the evidence is against finding that tinnitus is otherwise causally or etiologically related to service.  The earliest evidence of tinnitus included in the record is dated in 2011, approximately four years after service separation.  The four-year period between service and the onset of tinnitus is one factor that weights against a finding of service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).
  
Also, on the question of nexus between current tinnitus and service, after review of the record, including statements made by the Veteran, the November 2013 VA audiologist opined that it was less likely than not that the Veteran's tinnitus was due to an event during military service.  In support of the medical opinion, the November 2013 VA audiologist noted that the Veteran denied tinnitus during the June 2004 service Post-Deployment Health Assessment, denied having any hearing loss or ear problems at the time of the March 2007 service separation examination, and had normal hearing at the March 2007 service separation examination.  The November 2013 VA audiologist also cited the landmark report, Noise and Military Service- Implications for Hearing Loss and Tinnitus, in which the Institute of Medicine stated that there was no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  The November 2013 VA audiologist noted that tinnitus was a separate issue, but considered that the lack of evidence supporting delayed onset of hearing loss from a particular noise exposure also must weigh on other physiological measures closely associated with hearing loss, such as tinnitus.  

The November 2013 reviewing VA audiologist's medical opinion is of significant probative value because it is based on an accurate history of symptoms, diagnosis, and treatment, and provides a sound rationale.  The November 2013 reviewing VA audiologist also addressed the Veteran's statements that his tinnitus possibly began in 2005, and did not find the statements consistent with the finding of normal hearing and denial of ear trouble and hearing loss by the Veteran at the March 2007 service separation examination.  The reviewing November 2013 VA audiologist further considered the Veteran's reports of in-service noise exposure, as well as medical literature finding no scientific basis on which to relate tinnitus to service, when its onset occurred years after service and there was normal hearing immediately after the in-service noise exposure.

The Board notes that the Veteran, as a lay person, is competent to report past and current tinnitus symptoms and diagnose tinnitus because its symptoms are observable through the senses.  However, as explained above, the Veteran's competent report of tinnitus symptoms during and since service is not credible.  The evidence establishes that there were no symptoms of tinnitus during service or for several years after service separation.  In such cases where tinnitus is not shown until after service separation, the Veteran, as a lay person, does not have the requisite medical expertise to render a competent medical opinion regarding the relationship between current tinnitus and active service.  Such opinions as to causation involve making findings based primarily on medical knowledge of the etiology of auditory disorders.  The November 2013 VA audiologist, who has expertise and training in the area of auditory disorders, provided a negative medical opinion regarding the probability of a relationship between the Veteran's tinnitus and service.  The Board finds that the evidence weighs against finding that tinnitus was causally or etiologically related to service; therefore, service connection for tinnitus must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


